488 So.2d 554 (1986)
William Kenneth KISER and Carolina Freight Carriers Corporation, Appellants,
v.
Ernest JONES, Appellee.
No. 85-2621.
District Court of Appeal of Florida, Third District.
April 15, 1986.
*555 Lanza, Sevier & O'Connor and Marty E. Davis, Coral Gables, for appellants.
Horton, Perse & Ginsberg, Charles R. Lipcon, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and BASKIN, JJ.
SCHWARTZ, Chief Judge.
The defendants below in a personal injury action seek review of a non-final order which granted the plaintiff's motion for summary judgment solely as to the defendants' negligence. Since the court, as the plaintiff acknowledges, did not resolve the question of legal causation nor the affirmative defenses raised in the answer, the plaintiff's right to recover in the action was not established. It is therefore apparent that the order did not determine "the issue of liability in favor of a party seeking affirmative relief," [e.s.] so as to permit review under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv). See Lliteras v. Lliteras, 413 So.2d 859 (Fla. 4th DCA 1982); see generally Travelers Insurance Co. v. Bruns, 443 So.2d 959 (Fla. 1984); Dauer v. Freed, 444 So.2d 1012 (Fla. 3d DCA 1984). Accordingly, this court is without jurisdiction and the appeal, sua sponte, is dismissed.